Citation Nr: 1818212	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-00 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).

The Veteran, who is the appellant in this case, served on active duty from February 1955 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Houston, Texas, RO has jurisdiction of the current appeal.  

The Veteran testified at an August 2014 Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.    

In May 2017, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  Further discussion of the AOJ compliance with the May 2017 Board remand directives is included in the Remand section below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The appeal is REMANDED to the AOJ.


REMAND

In October 2014, in pertinent part, the Board remanded the issue on appeal to provide the Veteran with a VA examination by a vocational or similar specialist to help ascertain the effect of the service-connected disabilities on employability.  While the October 2014 Board Remand requested a VA examination to be conducted by a vocational or similar specialist, the Veteran underwent VA examinations in January 2016 and February 2016 by a physician assistant.  Accordingly, in May 2017, the Board remanded the issue on appeal to provide a VA examination by a vocational or similar specialist finding that a physician assistant was not similar to a vocational rehabilitation specialist.  

Subsequently, while the Veteran underwent a mental health consultation in September 2017 conducted by a VA clinical psychologist, the Veteran is not service connected for any acquired psychiatric disorder.  At the conclusion of the September 2017 VA mental health consultation, the VA clinical psychologist noted that the Veteran was retired.  In an addendum opinion, the September 2017 VA clinical psychologist opined, that after reviewing the file, there was no noted "occupational impairment of limitations" resulting from the service-connected disabilities.  The September 2017 VA clinical psychologist did provide an examination to ascertain the effect of the service-connected disabilities, which include orthopedic disabilities, on employability as the September 2017 mental health consult focused on military history, history of adjustment after service/stressor, relationships, social function, and mental competency, which are inherently irrelevant as the Veteran is not service-connected for any acquired psychiatric disorder.   

Subsequently, a December 2017 VA addendum opinion provided by a physician assistant noted that the service-connected knee and right wrist disabilities did not impact sedentary employment; however, as specifically noted by the May 2017 Board remand, a physician assistant is not similar to a vocational rehabilitation specialist.  In addition, no VA examination has been conducted to help ascertain the effect of all service-connected disabilities on employment, as specifically requested by the May 2017 Board remand.  See Stegall, 11 Vet. App. 268.  Accordingly, upon Remand, the AOJ should schedule a VA examination by a vocational or similar occupational specialist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA examination or opinion to be conducted by a vocational or similar specialist to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination or opinion.

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are postoperative residuals of resection of radial styloid of the right wrist with arthritis, right upper extremity carpal tunnel syndrome (associated with the right wrist disability), bilateral tinnitus, prostatitis, and chronic strain of the lateral collateral ligament of the left knee.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

2.  Thereafter, the AOJ should readjudicate the issue of TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012)




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




